United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.I., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-301
Issued: April 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2014 appellant filed a timely appeal from a May 22, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as untimely and insufficient to establish clear evidence of error. As more than
180 days elapsed between the last merit decision dated March 28, 2012 and the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not demonstrate clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence with his appeal. The Board has no jurisdiction to review new evidence on
appeal; see 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On August 12, 1991 appellant, then a 41-year-old aircraft electrician, filed a traumatic
injury claim alleging that on August 1, 1991 he injured his head, neck, and lower back in the
performance of duty. OWCP accepted his claim for migraines, displacement of cervical and
lumbar intervertebral discs, impotence, major depression, a crushing injury of the left shoulder
and upper arm, and lumbar postlaminectomy syndrome. Appellant stopped work on August 5,
1991 and returned to limited-duty employment on October 5, 1992.3 He stopped again on
March 8, 1996 and received compensation for total disability.4
On May 16, 2011 an OWCP hearing representative determined that appellant had
received a $90,747.25 overpayment of compensation because he submitted inaccurate travel
vouchers from August 15, 2003 to June 19, 2010. She further found that he was at fault in the
creation of the overpayment as he knew or should have known that he could not claim 300 to 400
miles of travel expenses when he was located only 8 to 10 miles from his physician’s office. The
hearing representative found that OWCP should deduct $350.00 from continuing compensation
to repay the overpayment.
On October 4, 2011 appellant entered into a plea agreement in the U.S. District Court for
the Eastern Division of Pennsylvania. He pleaded guilty to 10 counts of making a false
statement to obtain workers’ compensation benefits under 18 U.S.C. § 1920, 10 counts of mail
fraud under 18 U.S.C. § 1341, 1 count of theft of government funds under 18 U.S.C. § 641, and 1
count of making false statements under 18 U.S.C. § 1001.

3

In a decision dated December 11, 1992, OWCP reduced appellant’s compensation to zero based on its finding
that his actual earnings as a modified aircraft electrical worker effective October 5, 1992 fairly and reasonably
represented his wage-earning capacity.
4

In decisions dated February 21, 2002, and February 7 and September 3, 2003, OWCP denied appellant’s
schedule award claim. In a nonmerit decision dated October 10, 2003, it denied his request for reconsideration
under 5 U.S.C. § 8128(a) and, in a nonmerit decision dated February 19, 2004, denied his request for an oral
hearing. By decision dated November 5, 2004, OWCP granted appellant a schedule award for a 25 percent loss of
use of the penis. On October 6, 2005 it found that he was at fault in creation of an overpayment of compensation in
the amount of $1,644.66 because he received a lump-sum payment on his schedule award and continued to receive
schedule award benefits. On December 28, 2005 OWCP denied appellant’s request to change attending physicians
and on August 18, 2006 denied an oral hearing. In a decision dated January 19, 2007, it granted him a schedule
award for an 11 percent permanent impairment of the left arm and, on April 30, 2009, granted him a schedule award
for a 3 percent permanent impairment of the left lower extremity.

2

By decision dated October 18, 2011, OWCP terminated appellant’s compensation
effective October 12, 2011 as he had pleaded guilty to defrauding FECA and thus was not
entitled to further compensation under 5 U.S.C. § 8148.5
On March 5, 2012 the United States District Court of the Eastern District of Pennsylvania
sentenced appellant to five years of probation on each count to run concurrently. It further
ordered that he should make restitution of $82,680.87 to OWCP.
In a decision dated March 28, 2012, an OWCP hearing representative affirmed the
October 18, 2011 decision. He discussed appellant’s allegation that the U.S. District Court
refused to let him change his plea from guilty. The hearing representative noted that the record
contained his plea agreement showing that he pleaded guilty to fraud in obtaining workers’
compensation and the March 5, 2012 court judgment providing sentencing, which supported
OWCP’s termination of his compensation under section 8148(a).
On June 3, 2013 appellant appealed to the Board. In an order dismissing appeal dated
July 18, 2013, the Board dismissed his appeal as it was not made within 180 days of the
March 28, 2012 decision.6 The Board noted that on or around June 19, 2012 appellant sent his
appeal request to OWCP instead of the Board.
In a report of telephone call dated October 23, 2013, appellant requested that OWCP put
him back on compensation so that he could repay the overpayment. The claims examiner
recommended that he appeal the decision.7
On February 4, 2014 appellant informed OWCP in a telephone call that he wanted
“another chance to request reconsideration in this case.”
By letter dated February 19, 2014, appellant requested reconsideration.8 He asserted that
his public defender recommended that he plead guilty and told him that if he did he would not go
5

Section 8148(a) states, “Any individual convicted of a violation of section 1920 of Title 18, or any other Federal
or State criminal statute relating to fraud in the application for or receipt of any benefit under [FECA] ... shall forfeit
(as of the date of such conviction) any entitlement to any benefit such individual would otherwise be entitled to
under [FECA] for any injury occurring on or before the date of such conviction. Such forfeiture shall be in addition
to any action the Secretary may take under section 8106 [forfeiture] or 8129 [recovery of overpayments]. 5 U.S.C.
§ 8148(a). Section 10.17 of OWCP’s implementing federal regulations clarify “When a beneficiary either pleads
guilty to or is found guilty on either Federal or State criminal charges of defrauding the Federal Government in
connection with a claim for benefits, the beneficiary’s entitlement to any further compensation benefits will
terminate effective the date either the guilty plea is accepted or a verdict of guilty is returned after trial, for any
injury occurring on or before the date of such guilty plea or verdict. Termination of entitlement under this section is
not affected by any subsequent change in or recurrence of the beneficiary’s medical condition. 20 C.F.R. § 10.17.
6

Order Dismissing Appeal, Docket No. 13-1450 (issued July 18, 2013).

7

In a telephone call dated February 3, 2014, appellant related that he could not timely appeal to the Board
because he could not read. He argued that his attorney forced him to plead guilty. On June 25, 2013 appellant
requested that his senator help return him to workers’ compensation. In an October 30, 2013 response to a
congressional inquiry, OWCP advised that appellant appealed to the Board on July 20, 2012 but sent the appeal to
an incorrect address. The Board did not receive the appeal until June 3, 2013, and thus it was untimely.
8

Appellant’s wife wrote the reconsideration letter, which was signed by appellant.

3

to jail and would keep his workers’ compensation benefits. Appellant claimed that he was not
literate and did not understand the meaning of 18 U.S.C. § 1920 and 18 U.S.C. § 1341 or that he
would lose entitlement to disability compensation if he pleaded guilty to violating those sections
of the statute. Appellant’s wife was ill at the time and he alleged that counsel advised that he
“was going to take care of the criminal case first and afterwards he would approach the civil
case.” Appellant set forth his income and expenses and contended that he was unable to meet the
necessities of living. He noted that he agreed at his court hearing that he would pay back the
money. Appellant claimed to have sent his appeal to the Board to the wrong address, lost his
appeal rights, and is now unable to get insurance coverage for his work injury.
In a decision dated May 22, 2014, OWCP denied appellant’s request for reconsideration
as it was untimely and did not demonstrate clear evidence of error. It noted that his arguments
regarding his court hearing and his public defender did not establish error in the March 28, 2012
decision.
On appeal appellant maintains that he should be returned to workers’ compensation. He
asserts that he was receiving treatment for narcotic dependency resulting from taking pain
medication for his work injury. Appellant indicates that his insurance would not pay for
treatment due to his employment injury. He and his family are struggling financially.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.9 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.10
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.11 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that it committed an error.12

9

5 U.S.C. § 8101 et seq.

10

20 C.F.R. § 10.607.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011).

12

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).

4

ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.13 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.14 As appellant’s February 19,
2014 request for reconsideration was received on March 28, 2014, more than one year after the
last merit decision of record dated March 28, 2012, it was untimely.15 Consequently, he must
demonstrate clear evidence of error by OWCP in denying his claim for compensation.16
The Board finds that the arguments raised by appellant in support of his request for
reconsideration do not raise a substantial question as to the correctness of OWCP’s March 28,
2012 decision or shift the weight of the evidence in his favor. OWCP terminated his
compensation effective October 12, 2011 as he pleaded guilty to defrauding FECA. In support
of his request for reconsideration, appellant argued that his attorney did not properly advise him
that he would lose entitlement to compensation if he pleaded guilty to fraud in obtaining
workers’ compensation benefits. At the time, his wife was ill and unable to advise him and, as
he was not literate, he relied upon his attorney’s advice. Appellant described his financial
difficulty. He sent an appeal to the Board to the wrong address. Appellant’s insurance will not
pay for medical treatment for his work injury. His contentions, however, do not show that
OWCP erred in terminating his compensation under section 8148 based on his guilty plea. There
is no evidence that the October 12, 2011 guilty plea was ever reversed, vacated, or set aside.
Consequently, appellant’s arguments are insufficient to establish clear evidence of error by
OWCP.17
To establish clear evidence of error, it is not sufficient to merely show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.18 None of the evidence submitted manifests on its face
that OWCP committed an error in denying appellant’s claim. He has not provided evidence of
sufficient probative value to raise a substantial question as to the correctness of OWCP’s
decision. Thus, the evidence of record is insufficient to establish clear evidence of error.
On appeal appellant contends that he should again receive workers’ compensation. He
further indicates that he was being treated for pain medication dependency due to his work
injury. Appellant notes that insurance would not pay for his medical treatment. He experienced
13

20 C.F.R. § 10.607(a).

14

Robert F. Stone, supra note 12.

15

See supra note 11 at Chapter 2.1602.4 (October 2011). For decisions issued on or after August 29, 2011, the
one-year period begins on the date of the original decision, and the application for reconsideration must be received
by OWCP within one year of the date of OWCP’s decision for which review is sought.
16

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

17

G.H., 58 ECAB 183 (2006).

18

See Dean D. Beets, 43 ECAB 1153 (1992).

5

severe financial difficulty. The issue, however, is whether OWCP properly terminated
appellant’s compensation as he pleaded guilty to fraud in obtaining workers’ compensation
benefits. Appellant’s arguments are not pertinent to this issue. In order to establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
OWCP.19
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Howard Y. Miyashiro, 51 ECAB 253 (1999).

6

